Order entered September 9, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00571-CV

                                 DAVID ARTHUR, Appellant

                                                V.

      ANGELA LAFRANCES EVANS AND ALL OTHER OCCUPANTS, Appellees

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-00162-2014

                                            ORDER
       This appeal from an order denying appellant possession of certain real property was

abated May 27, 2014 because appellee Angela Evans had filed for bankruptcy. By motion filed

September 8, 2014, appellant seeks to reinstate the appeal, asserting the bankruptcy court has

signed an order stating the automatic stay does not apply to any eviction proceedings. See TEX.

R. APP. P. 8.3. Attached to appellant’s motion is a copy of the bankruptcy court’s order.

       We GRANT appellant’s motion and REINSTATE the appeal.                   See id.      We note

appellant has also filed a motion for voluntary dismissal of the appeal. That motion will be

determined in due course.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE